UNREDACTED   VERSION OF THEDocument
      Case 3:18-cv-04978-JD DOCUMENT260 REFILED    PURSUANT
                                         Filed 02/17/21 Page 1TO
                                                               of DKT.
                                                                  3    253


                                                                                    Geoffrey Graber
                                                                                     (202) 408-4600
                                                                          ggraber@cohenmilstein.com

                                       September 24, 2020
Via ECF

The Honorable James Donato
United States District Court for the Northern District of California
450 Golden Gate Avenue
San Francisco, CA 94102

           Re:     Singer, et al. v. Facebook, Inc., Case No. 3:18-cv-04978


Dear Judge Donato:

        In light of newly produced documents and following the depositions of lower-level
executives, Plaintiffs seek to depose Facebook COO Sheryl Sandberg about her unique, first-hand
knowledge of facts central to Plaintiffs’ claims. While Plaintiffs have previously sought
Sandberg’s custodial documents (ECF Nos. 133, 95), new evidence shows Sandberg was directly
involved in Facebook’s response to public reports of Potential Reach inflation in the fall of 2017.
According to documents and Facebook’s own witness, Sandberg met regularly with leaderships of
the ads and sales teams in the wake of these reports. Yet, none of the lower-level executives
Plaintiffs have deposed to date have any recollection of what Sandberg said about Potential
Reach. 1 The Parties have met and conferred, and Facebook has refused to make Sandberg available
for a deposition.

         When evaluating objections to apex depositions, courts consider whether the deponent has
unique or special knowledge of relevant facts, and whether “other less burdensome avenues for
obtaining the information sought have been exhausted.” In re Chase Bank USA, N.A. “Check
Loan” Contract Litig., 2011 WL 5248158, at *1 (N.D. Cal. Nov. 3, 2011) (citations omitted).
Facebook carries a “heavy burden” to prevent Sandberg’s deposition. See Google, Inc. v. Am. Blind
& Wallpaper Factory Inc., 2006 WL 2578277, at *3 n.3 (N.D. Cal. Sept. 6, 2006). Plaintiffs need
only make a “plausible prima facie showing” that Sandberg “may have relevant first-hand
knowledge of relevant matters.” Hunt v. Cont'l Cas. Co., 2015 WL 1518067, at *3 (N.D. Cal. Apr.
3, 2015). Given the newly produced documents, and Rob Goldman’s and Alex Schultz’s inability
to testify about Sandberg’s decision-making process, despite clear evidence of her involvement,
Plaintiffs meet this threshold.

    1. Ms. Sandberg Has Unique, First-Hand Knowledge of Facts Central to This Litigation.

        By February, Plaintiffs knew Sandberg had historical knowledge of a long-standing
problem with Potential Reach. FB-SINGER-00173288 at ‘89 (Sandberg: “We spoke about this a
long time ago many times. I thought we knew about this but we also recognized that when the self-

1
  Sandberg was included on and referenced in hundreds of produced documents concerning
Facebook’s messaging to advertisers.


                                                 1
          Case 3:18-cv-04978-JD Document 260 Filed 02/17/21 Page 2 of 3


                                                                                      Geoffrey Graber
                                                                                       (202) 408-4600
                                                                            ggraber@cohenmilstein.com

reporting data was so different than the census we knew we had to address it. I believe we still
do.”) 2; see also ECF No. 133 at 2. What Plaintiffs did not know is that Sandberg evaluated multiple
options for fixing (or deciding not to fix) problems with the Potential Reach metric in fall 2017.
FB-SINGER-00255387, at ‘88-89. According to VP of Ads & Business Platform Mark Rabkin,
“The main issue” for Sandberg was “that the numbers, the size of the discrepancies, just don't smell
right to her—and thus won't smell right to either reporters or our clients.” Id. Sandberg wanted
“proposals soon on various options to really fix this issue, with timelines and also decisions we
may have to make in order to move to modeled ages if that's what the solution is.” Id. If the solution
called for it, Sandberg wanted the ads team “to re-visit” a prior approach “because we should be
holding ourselves to a higher accuracy bar these days.” Id. Sandberg worked on formulating a
possible solution. FB-SINGER-00093233. For instance, Head of Product Management Mary Ku
noted to VP of Ads Rob Goldman: “[b]ased on the separate thread regarding your conversation
with Sheryl, it sounds like we want to ensure that we have considered more aggressive solutions
around what we do specifically with audience estimation (e.g. capping, etc.).” Id.
         Sandberg also oversaw what Facebook would disclose to advertisers about Potential Reach
in light of public reports exposing Facebook’s Potential Reach inflation. FB-SINGER-00081777.
For instance, Corporate Communications Director Elisabeth Diana wrote that after the public
statement on reach estimates are reviewed by “legal, IR [investor relations], and [the] growth
[team]” she still has to get approval from Sandberg. Id. (“From there we can then get Sheryl’s and
[CFO David] Wehner’s reactions.”). Likewise, Product Marketing Manager Amy Dunn wrote that
while the ads team was “[l]eaning to more transparency” with respect to messaging and had “two
options i.e. bulleted list of light suma and age 3 -and 2nd option of bullets that doesn't say much,”
both options “need[ed] to be presented to Sheryl.” FB-SINGER-00145935 at ‘36. Initially,
Facebook had one plan for responding to media inquiries about Potential Reach inflation—but
Sandberg changed course. FB-SINGER-00284873. In response to proposed talking points from
Corporate Communication Manager Adam Isserlis, Sandberg flatly responded: “I am calling [VP
of Growth] Alex [Schultz] about this. I think we are going to need to handle this differently.” Id.
        As Plaintiffs noted before, Sandberg called a meeting with members of the ads and sales
teams, including senior leadership, during which she provided the “framing on SUMA / fake
accts.” FB-SINGER-00083058; FB-SINGER-00165792 (“Subject: MTG Communicating our
metrics.”; Sandberg: “The key thing is that we find a way to communicate accurately so we set
expectations in the market on this. I am not sure exactly how to do this.”); FB-SINGER-00272365
(Product Marking Director Lu’chen Foster: “Hi all, Please see the attached deck draft for the
conversation with Sheryl tomorrow.”); see also ECF No. 133 at 2. But Plaintiffs now know that
this type of meeting was not a one-off occurrence. All throughout late 2017 and early 2018, senior
executives, as well as sales and ads team members, met with Sandberg on a biweekly basis to
discuss public statements to customers. Goldman Dep. Tr. at 31:4-32:20.


2
  Plaintiffs will separately seek leave to file the documents referenced herein as Exhibits.
3
  “SUMA” or “Single User Multiple Account” refers to duplicate accounts. Documents show that
at the time Facebook understood Potential Reach inflation to be caused in part by the presence of
duplicate (SUMA) accounts and inaccurate age reporting by users.


                                                  2
           Case 3:18-cv-04978-JD Document 260 Filed 02/17/21 Page 3 of 3


                                                                                   Geoffrey Graber
                                                                                    (202) 408-4600
                                                                         ggraber@cohenmilstein.com

       In sum, Facebook’s documents show that Sandberg has first-hand knowledge of facts
relevant to Plaintiffs’ allegations that Facebook knew its Potential Reach was misleading.
      2. Only Sandberg Can Testify to Decisions She Made for Facebook, as Plaintiffs Have
         Exhausted Other Avenues for Obtaining This Information.
       Though exhaustion is not required, Plaintiffs already deposed two key lower-level
executives before noticing Sandberg’s deposition. See Hunt, 2015 WL 1518067, at *2
(“[E]xhaustion of other discovery methods is an important, but not dispositive, consideration”).
Then-VP of Ads Goldman and VP of Growth Schultz denied having any recollection of what
Sandberg said either in discussions with them individually or in the recurring meetings they
attended with Sandberg, though documents and testimony show that both took place. See Goldman
Dep. Tr. at 90:22-91:16, 105:18-106:7, 111:14-112:7, 141:5-18; Schultz Dep. Tr. at 69:25-70:15,
83:3-84:20, 110:17-22. Thus, only Sandberg can testify about her knowledge of why, under her
leadership, Facebook chose not to disclose that Potential Reach measured accounts, not people,
and that it was inflated.
      3. The Burden of Preventing Sandberg’s Deposition Lies with Facebook, And Plaintiffs
         Have Made a Prima Facie Showing that Sandberg Should Be Deposed
         Precluding a requested deposition of an apex witness is an “extraordinary remedy.” Hunt,
2015 WL 1518067, at *3. And Facebook bears the “heavy burden” of proving that it is entitled to
that remedy. See Google, 2006 WL 2578277, at *3 n.3; see also Hunt, 2015 WL 1518067, at *1
n.1. Conversely, Plaintiffs need only make a plausible showing that Sandberg may personally
know relevant information. Hunt, 2015 WL 1518067, at *3. Indeed, courts in this District have
found that “where a corporate officer may have any first-hand knowledge of relevant facts, the
deposition should be allowed.” Grateful Dead Prods. v. Sagan, 2007 WL 2155693, at *1 n.5 (N.D.
Cal. July 26, 2007) (emphasis original); see also In re NCAA Student-Athlete Name & Likeness
Litig., 2012 WL 174834, at *1 (N.D. Cal. Jan. 20, 2012) (allowing apex deposition because the
witness “likely has first-hand knowledge of the relevant facts”). Here, it is evident from the
documents that because Sandberg was directly involved in choosing what Facebook would
disclose to advertisers after reports of Potential Reach inflation came out she has first-hand
knowledge of facts that are relevant to the case, including Plaintiffs’ UCL and fraud claims. Her
knowledge is unique: the executives who worked with Sandberg testified that they have no
recollection of anything Sandberg said or decided about Potential Reach’s inflation or Facebook’s
response to reports that their metrics were misleading advertisers. Thus, Sandberg is the only
person who can answer why Facebook chose to conceal Potential Reach’s inflation from
advertisers. These facts more than suffice for a “plausible prima facie showing” that Sandberg
“may have relevant first-hand knowledge of relevant matters.” Hunt, 2015 WL 1518067, at *3.
Therefore, the Court should order Facebook to make Sandberg available for a deposition.

                                                      Respectfully submitted,
                                                       /s/ Geoffrey Graber
                                                      Geoffrey Graber (counsel for Plaintiffs)
cc:      Counsel for All Parties (via ECF)


                                               3
